internal_revenue_service number release date index number ---------------- ---------------------------- ---------------------------------------- legend taxpayer corporation date tax professional dear -------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no --------------- ----------------------------------------------------- telephone number -------------------- refer reply to cc corp plr-120708-17 date november ---------------- ---------------------------- ------------------------------- ---------------------- ------------------ -------------------------- ---------------------------------- ------------------------------------------------------- this letter responds to a letter dated date submitted on behalf of taxpayer requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to file an election taxpayer is requesting an extension to file the statement required by sec_1_302-4 of the income_tax regulations election to waive family attribution under sec_302 with respect to a redemption of corporation’s shares on date additional material was submitted in a letter dated date the material information submitted is summarized below taxpayer is a domestic individual for federal_income_tax purposes taxpayer is treated as the owner of stock of corporation held by a grantor_trust taxpayer’s trust members of taxpayer’s family also directly own stock of corporation or are treated as plr-120708-17 owning corporation stock held by separate trusts on date all of taxpayer’s trust’s corporation stock was redeemed for a combination of cash and promissory notes in order to qualify the redemption as a complete termination of taxpayer’s interest in corporation under sec_302 taxpayer intended to file the election but for various reasons a valid election was not filed after the due_date for the election it was discovered that the election had not been filed subsequently this request was submitted under sec_301_9100-3 for an extension of time to file the election it has been represented that taxpayer is not seeking to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 sec_302 provides that if a corporation redeems its stock and paragraph or of sec_302 applies such redemption shall be treated as a distribution in part or full payment in exchange for the stock sec_302 provides that a complete redemption of all of the stock owned by a shareholder will be treated as a distribution in part or full payment in exchange for the stock under sec_302 sec_302 provides that for the purposes of sec_302 the attribution_rules of sec_318 generally apply generally sec_318 provides that stock owned directly or indirectly by or for a_trust is considered as owned by its beneficiaries in proportion to their actuarial interests in the trust sec_318 provides that stock owned directly or indirectly by or for any portion of a grantor_trust of which a person is considered the owner under subpart e of part i of subchapter_j is treated as owned by the person under sec_318 an individual is considered to own stock owned directly or indirectly by or for his spouse children grandchildren and parents sec_302 provides that sec_318 shall not apply in determining whether a redemption is a complete termination of interest as described in sec_302 if immediately after the distribution the distributee has no interest in the corporation other than as a creditor the distributee does not acquire any such interest other than stock acquired_by_bequest or inheritance within years from the date of such distribution and the distributee at such time and in such manner as the secretary by regulations prescribes files an agreement to notify the secretary of any acquisition of any such interest and to retain necessary records sec_1_302-4 of the income_tax regulations prescribes such time and manner generally the distributee must provide a statement in which the distributee must represent that the distributee or related_person has not acquired other than by bequest or inheritance any interest in the corporation as described in sec_302 since the distribution and the distributee or related_person will notify the internal_revenue_service of any acquisition other than by bequest or inheritance of such an interest in the corporation within days after the acquisition if the acquisition occurs within years from the date of the distribution the distributee plr-120708-17 must include such statement on or with the distributee’s first return for the taxable_year in which the distribution described in sec_302 occurs sec_1_302-4 under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the time for filing the election is fixed by the regulations ie sec_1_302-4 therefore the commissioner has discretionary authority under sec_301_9100-3 to grant an extension of time for taxpayer to file the election provided taxpayer shows it acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by taxpayer and tax professional explain the circumstances that resulted in the failure to timely file the election the information establishes that taxpayer reasonably relied on a qualified_tax professional who failed to make or advise taxpayer to make a valid election and that the request for relief was filed before the failure to make the election was discovered by the internal_revenue_service see sec_301_9100-3 and v based on the facts and information submitted including the representations made we conclude that taxpayer has shown it acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly an extension of time is granted under sec_301_9100-3 until sixty days from the date on this letter for taxpayer to file the election with respect to the redemption of corporation’s shares on date taxpayer must amend its tax_return for the tax_year including date to attach the election statement to taxpayer’s tax_return taxpayer must also attach a copy of this letter to such return alternatively if taxpayer files its return electronically it may satisfy this latter requirement by attaching a statement to its return for the tax_year including date that provides the date on and control number plr-120708-17 of this ruling the above extension of time is conditioned on taxpayer’s tax_liability if any being not lower in the aggregate for all years to which the election applies than it would have plr-120708-17 bene if the election had been timely filed taking into account the time_value_of_money no opinion is expressed as to taxpayer’s tax_liability for the years involved a determination thereof will be made by the applicable director’s office upon audit of the federal_income_tax returns involved we express no opinion with respect to whether in fact taxpayer qualifies substantively to file the election in addition we express no opinion as to the tax effects or consequences of filing the election late under the provisions of any other section of the code or regulations or as to the tax treatment of any conditions existing at the time of or effects resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-3 we have relied on certain statements and representations made by taxpayer and tax professional however the director should verify all essential facts in addition notwithstanding that an extension is granted under sec_301_9100-3 to file the election penalties and interest that otherwise would be applicable if any continue to apply this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office copies of this letter are being sent to your authorized representatives sincerely ken cohen chief branch office of associate chief_counsel corporate cc
